Title: From John Quincy Adams to Walter Hellen, 11 April 1805
From: Adams, John Quincy
To: Hellen, Walter



Dear Sir
Quincy 11. April 1805

We arrived safe here last Friday Evening, and all in good health, excepting Eliza, who has not yet lost her cough—George was quite unwell at Philadelphia, and detained us there eight days. We performed our Journey however in as short a time as I expected, and in our water passages were unusually favoured.
I have paid Mr. Smith the $42.91. which you gave me for him—And now enclose you one hundred and fifty dollars being as nearly as I can estimate the balance of my dues to you on account of our expences, and the keeping of my horse. But as it is merely an estimate, if insufficient be kind enough to let me know, and I will make good the deficiency—I shall be glad to have the horse sold immediately; to the highest bidder if he cannot otherwise be disposed of; and at any sacrifice.
With my affectionate respects and regards to Mrs: Johnson, Mrs: Hellen, and the girls, I remain Dear Sir, faithfully yours.

P.S. Be kind enough to inform me by a line of the receipt of this letter

